Citation Nr: 0111122	
Decision Date: 04/17/01    Archive Date: 04/23/01

DOCKET NO.  00-00 296	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUES

1. Entitlement to service connection for residuals of a back 
injury.

2. Entitlement to service connection for a pilonidal cyst.

3. Entitlement to service connection for pes planus with 
calcaneal spurs.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

M. McBrine, Associate Counsel



INTRODUCTION

The veteran served on active duty from March 1964 to March 
1966.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from a September 1999 decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Huntington, West Virginia that denied the veteran's claim of 
entitlement to service connection for residuals of a back 
injury, a pilonidal cyst, and pes planus with calcaneal 
spurs. 


FINDINGS OF FACT

1. The veteran has submitted no medical evidence that 
indicates that he currently suffers from residuals of a 
back injury.

2. The veteran has submitted no medical evidence that 
indicates that he currently suffers from a pilonidal cyst.

3. The veteran has submitted no medical evidence that 
indicates that he currently suffers from pes planus.

4. The veteran has submitted no medical evidence that 
indicates that the calcaneal spurs he currently suffers 
from are related to any incident or injury the veteran 
suffered while in service.


CONCLUSIONS OF LAW

1. Service connection for residuals of a back injury is not 
warranted.  38 U.S.C.A. § 1131 (West 1991 & Supp. 2000); 
38 C.F.R. § 3.303 (2000).

2. Service connection for a pilonidal cyst is not warranted.  
38 U.S.C.A. § 1131 (West 1991 & Supp. 2000); 38 C.F.R. § 
3.303 (2000).

3. Service connection for pes planus with calcaneal spurs is 
not warranted. 38 U.S.C.A. § 1131 (West 1991 & Supp. 
2000); 38 C.F.R. § 3.303 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran and his representative contend that service 
connection is warranted for residuals of a back injury, a 
pilonidal cyst, and pes planus with calcaneal spurs.

It is noted that applicable law provides that service 
connection will be granted if it is shown that a particular 
disease or injury was incurred or aggravated during active 
duty.  38 U.S.C.A. §§ 1110, 1131 (West 1991 & Supp. 2000); 
38 C.F.R. § 3.303 (2000).

As to the veteran's claim for service connection for 
residuals of a back injury, the Board notes that his service 
medical records make no mention of him ever being treated for 
a back injury.  Further, though treatment records have been 
obtained from all the VA hospitals that the veteran has 
identified he was treated at, none of these records show the 
veteran ever being treated for a back condition.  Without a 
finding of a current disability, the veteran's claim for 
service connection residuals of a back injury cannot be 
maintained.

As to the veteran's claim of service connection for a 
pilonidal cyst, the Board notes that the report of the 
veteran's pre-induction examination dated February 1964 
clearly indicates that, at that time, the veteran was 
suffering from a dry pilonidal sinus.  The veteran's service 
medical records show no treatment for this condition, and the 
condition was not noted on the report of the veteran's 
separation examination dated in March 1966.  A special report 
of hospitalization dated March 1982 indicates that the 
veteran was diagnosed with an acute and chronic pilonidal 
cyst.  The report further indicated that sitz baths and 
physical therapy had been undertaken while awaiting a 
surgical opinion as to the need for a third surgical 
procedure.  Another special report of hospitalization, dated 
August 1982, indicates that the veteran had a total of three 
surgeries for his pilonidal cyst, and that at that time, it 
was fully healed.  There are no medical records dated prior 
to August 1982 regarding a pilonidal cyst.

The veteran clearly had a pilonidal cyst prior to service, as 
indicated on his pre-induction examination.  There are no 
medical records from service indicating that the veteran's 
condition worsened during service in any way.  Further, 
although many medical records of the veteran are on file, 
there are no records that indicate that the veteran has 
undergone any treatment for a pilonidal cyst since August 
1982, which at that time was found to be fully healed.  Thus, 
it appears that the veteran, while at one time having a 
pilonidal cyst, had this condition prior to entering service, 
did not have this condition aggravated by service, and this 
condition is now resolved, so that the veteran no longer 
suffers from a disability relating to this condition.  Again, 
without a finding of current disability which represents an 
aggravation of his pre-service condition, the veteran's claim 
for service connection for a pilonidal cyst must fail.

As to the veteran's claim of entitlement to service 
connection for pes planus with spurs, the Board notes that 
there is a report of X-rays of the veteran's feet, taken
June 1999, which indicates that there are large spur 
formations along the inferior margins of the calcaneus, 
bilaterally.  Otherwise, the bony structures and joint spaces 
are normal.  There is no evidence of bony destruction or 
abnormality.  The soft tissue was within the limits of 
normal.

Further, a service medical record dated November 1964 
indicates that the veteran was treated for sore feet.  At 
that time the veteran was given foot powder, and allowed to 
wear low shoes.

However, the Board notes that the veteran, in his report of 
medical history dated February 1964, prior to induction, 
indicated that he had suffered from foot trouble before entry 
into service, specifically, Athlete's foot.  The veteran's 
treatment in service of November 1964 was clearly not for pes 
planus or calcaneal spurs, rather, it was for some other foot 
condition, that is, Athlete's foot.

Further, although the veteran's feet were X-rayed in June 
1999, at the request of the veteran, is does not appear that 
the veteran has been treated for any foot condition since 
service.  Although the veteran does have calcaneal spurs at 
this time, there is no medical evidence to indicate that he 
has pes planus.  Further, the veteran has submitted no 
competent medical evidence which indicates that any foot 
condition he currently suffers from is linked to any 
condition in service.  Even if the veteran is considered to 
have a disability, by virtue of his X-rays findings dated 
June 1999, there is no evidence that the veteran contracted 
any foot condition in service that led to this disability.  
Again, the veteran was treated for a foot condition only once 
in service, with foot powder, and the veteran reported a 
prior history of Athlete's foot on his pre-induction report 
of medical history.  Thus, the Board finds that this 
complaint in service was acute and transitory, and related to 
the veteran's pre-existing skin condition of the feet, and is 
not related to the any pes planus or calcaneal spurs the 
veteran may have.  Without any medical evidence that the 
veteran now has pes planus with calcaneal spurs which are 
related to an injury or disease the veteran may have suffered 
in service, the veteran's claim is not established.

It is noted that, recently, Congress amended 38 U.S.C.A. 
§ 5107 (and amended or added other relevant provisions) to 
reflect that VA has a duty to assist a claimant in developing 
all facts pertinent to a claim for benefits.  Such duty 
includes requesting information as described in 38 U.S.C.A. 
§ 5106.  A claim may be decided without providing such 
assistance only when no reasonable possibility exists that 
such assistance will aid in the establishment of entitlement, 
or the record includes medical evidence sufficient to 
adjudicate the claim.  See Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000) (to be 
codified at 38 U.S.C. §§ 5102, 5103, 5103A, and 5107).  It 
should be noted that in December 1999, the veteran called 
stating that he had received his statement of the case.  He 
indicated that he did not want to submit any additional 
medical evidence as he felt that the evidence in the file was 
sufficient.  He noted that the doctors who treated him years 
ago were no longer practicing or were dead.  He wanted to go 
on with his appeal.

The Board notes that it has considered this provision, but in 
light of the fact that the veteran has presented no medical 
evidence that he currently suffers from residuals of a back 
injury, a pilonidal cyst, or pes planus, that there is no 
evidence that he suffered from any of these conditions while 
in service, and that there has been no medical evidence 
submitted which indicates that the veteran's calcaneal spurs 
are related to any injury or disease the veteran suffered in 
service, the Board finds that there is no reasonable 
possibility that further assistance will aid the veteran in 
establishment of entitlement, and that therefore, the VA has 
no further duty to assist the veteran.


ORDER


Entitlement to service connection for residuals of a back 
injury is denied.

Entitlement to service connection for a pilonidal cyst is 
denied.

Entitlement to service connection for pes planus with 
calcaneal spurs is denied.




		
	LAWRENCE M. SULLIVAN 
	Member, Board of Veterans' Appeals



 

